Citation Nr: 0621286
Decision Date: 07/20/06	Archive Date: 01/31/07

DOCKET NO. 95-22 997                        DATE JUL 20 2006

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUE

Entitlement to service connection for a bilateral eye disability.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

Appellant, S.C.

ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel





INTRODUCTION

The veteran had active military service from December 1965 to October 1972.

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the veteran's claim seeking entitlement to service connection for a bilateral eye disability. Service connection for a left eye disability was denied in a December 1993 rating decision, and service connection for a right eye disability was denied in an October 2001 rating decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

Although the veteran was afforded a hearing before a Veterans Law Judge in December 1997, the Veterans Law Judge who conducted said hearing is no longer
employed by the Board. The veteran was sent a letter on May 3, 2006, asking if he wished to be scheduled for another hearing. The veteran replied on May 10, 2006 (the facsimile copy was received on May 23, 2006) that he wished to be scheduled for a videoconference hearing before a Veterans Law Judge, and wanted the hearing scheduled in Phoenix, Arizona.

Hence, this case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a videoconference hearing before a Veterans Law Judge of the Board at the Phoenix, Arizona Regional Office.

-2



After the hearing has been held, the case should be returned directly to the Board for further consideration. No further action on the part of the RO is required with respect to the issue on appeal. The RO need not readjudicate the claim, and a Supplemental Statement of the Case need not be issued.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court .of Appeals for Veterans Claims for additional development or other appropriate. action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2005).

- 3 



